DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
	According to the first part of the analysis, in the instant case, claims 1-10 are directed to a method claim, claims 11-20 are directed to an apparatus claim comprising one or more processors and memory.  Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A Prong 1:
Regarding claim 1, this claim recites: 
comparing the dot-product value of the subset of the set of operands, to a threshold value (This is a mental step of comparing two values. This claim does not require the processing by the neural network)
Step 2A Prong 2: 
Regarding claim 1, the additional element of “by the at least one PE circuit” does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).


Step 2B: 
Regarding claim 1, the additional element of “by the at least one PE circuit” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 1, this claim recites: 
performing a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot-product value of the subset of the set of operands (This is mental step of determining a dot product (plurality of multiply and sum) using a subset of operands)
Step 2A Prong 2: 
Regarding claim 1, the additional element of “by the at least one PE circuit” does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 1, the additional element of “by the at least one PE circuit” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 1, this claim recites: 
determining whether to activate the node of the neural network, based at least on a result of the comparing (This is a mental step of making a decision based on a comparative result).



Step 2A Prong 2: 
Regarding claim 1, the additional element of “by the at least one PE circuit” does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 1, the additional element of “by the at least one PE circuit” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 11, this claim recites: 
comparing the dot-product value of the subset of the set of operands, to a threshold value (This is a mental step of comparing two values. This claim does not require the processing by the neural network) 
Step 2A Prong 2: 
Regarding claim 11, the additional element of “by the at least one PE circuit configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 11, the additional element of “by the at least one PE circuit configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 





Step 2A Prong 1:
Regarding claim 11, this claim recites: 
performing a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot-product value of the subset of the set of operands (This is mental step of determining a dot product (multiply and sum) using a subset of operands); and
Step 2A Prong 2: 
Regarding claim 11, the additional element of “by the at least one PE circuit configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 11, the additional element of “by the at least one PE circuit configured to ” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 11, this claim recites: 
determining whether to activate the node of the neural network, based at least on a result of the comparing (This is a mental step of making a decision based on a comparative result).
Step 2A Prong 2: 
Regarding claim 11, the additional element of “by the at least one PE circuit “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 11, the additional element of “by the at least one PE circuit configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 11, this claim recites: 
comparing the dot-product value of the subset of the set of operands, to a threshold value (This is a mental step of comparing two values. This claim does not require the processing by the neural network) 
Step 2A Prong 2: 
Regarding claim 11, the additional element of “a device comprising “recited in the preamble does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 11, the additional element of “a device comprising” recited in the preamble does not amount to significantly more than the judicial exception in the claim.  The additional element of “a device comprising” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 11, this claim recites: 
performing a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot-product value of the subset of the set of operands (This is mental step of determining a dot product (multiply and sum) using a subset of operands);
Step 2A Prong 2: 
Regarding claim 11, the additional element of “a device comprising “recited in the preamble does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 11, the additional element of “a device comprising” recited in the preamble does not amount to significantly more than the judicial exception in the claim.  The additional element of “a device comprising” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Step 2A Prong 1:
Regarding claim 11, this claim recites: 
determining whether to activate the node of the neural network, based at least on a result of the comparing (This is a mental step of making a decision based on a comparative result).
Step 2A Prong 2: 
Regarding claim 11, the additional element of “a device comprising “recited in the preamble does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 11, the additional element of “a device comprising” recited in the preamble does not amount to significantly more than the judicial exception in the claim.  The additional element of “a device comprising” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 2, this claim recites: 
Identifying the subset of the set of operands to perform is a mental process of “identification of set of numbers”.
Step 2A Prong 2: 
Regarding claim 2, the additional element of “by the at least one PE circuit “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 2, the additional element of “by the at least one PE circuit” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 


Step 2A Prong 1:
Regarding claim 12, this claim recites: 
Identifying the subset of the set of operands to perform is a mental process of “identification of set of numbers”.
Step 2A Prong 2: 
Regarding claim 12, the additional element of “by the at least one PE circuit further configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 12, the additional element of “by the at least one PE circuit further configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “by the at least one PE circuit further configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 3, this claim recites: 
selecting a number of operands that causes the partial dot-product value to be at least an amount lower than the threshold value, to be the subset of the set of operands is a mental process of “selecting set of numbers comparing to a number”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 13, this claim recites: 
selecting a number of operands that causes the partial dot-product value to be at least an amount lower than the threshold value, to be the subset of the set of operands is a mental process of “selecting set of numbers based on comparing to a number”.

Step 2A Prong 2: 
Regarding claim 13, the additional element of “the at least one PE circuit further configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 13, the additional element of “the at least one PE circuit further configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “the at least one PE circuit further configured to ” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 4, this claim recites: 
selecting a number of operands that causes the 20partial dot-product value to be at least an amount higher than the threshold value, to be the subset of the set of operands is a mental process of “selecting set of numbers based on comparing to a number”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 14, this claim recites: 
selecting a number of operands that causes the 20partial dot-product value to be at least an amount higher than the threshold value, to be the subset of the set of operands is a mental process of “ selecting set of numbers based on comparing to a number”.
Step 2A Prong 2: 
Regarding claim 14, the additional element of “the at least one PE circuit further configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).


Step 2B: 
Regarding claim 14, the additional element of “the at least one PE circuit further configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “the at least one PE circuit further configured to “is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 5, this claim recites: 
 re-arranging the set of operands to perform the computation is a mental process of “arranging a set of numbers”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 15, this claim recites: 
 re-arranging the set of operands to perform the computation is a mental process of “arranging a set of numbers”.
Step 2A Prong 2: 
Regarding claim 15, the additional element of “processor configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 15, the additional element of “processor configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “processor configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 



Step 2A Prong 1:
Regarding claim 6, this claim recites: 
re-arranging the set of operands by re- arranging a neural network graph of the neural network is a mental process of “arranging a set of numbers in a pictorial graph form”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.


Step 2A Prong 1:
Regarding claim 16, this claim recites: 
re-arranging the set of operands by re- arranging a neural network graph of the neural network is a mental process of “arranging a set of numbers in a pictorial graph form”).
Step 2A Prong 2: 
Regarding claim 16, the additional element of “processor configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 16, the additional element of “processor configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “processor configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 7, this claim recites: 
re-arranging operands of at least some nodes or layers of a neural network graph of the neural network is a mental process of “arranging a set of numbers in a pictorial graph form”).
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 17, this claim recites: 
re-arranging operands of at least some nodes or layers of a neural network graph of the neural network is a mental process of “arranging a set of numbers in a pictorial graph form”.
Step 2A Prong 2: 
Regarding claim 17, the additional element of “processor configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 17, the additional element of “processor configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “processor configured to “is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 8, this claim recites: 
setting, the threshold value based at least on a desired accuracy of the neural network’s output is a mental process of “selecting a number compared to another number”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 18, this claim recites: 
setting, the threshold value based at least on a desired accuracy of the neural network’s output is a mental process of “selecting a number compared to another number”.
Step 2A Prong 2: 
Regarding claim 18, the additional element of “processor configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 18, the additional element of “processor configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “processor configured to “is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 9, this claim recites: 
setting the threshold value based at least on a level of power saving achievable by performing the computation using the subset of the set of 10operands, instead of using all of the set of operands is a mental process of “selecting a number compared to another number”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 19, this claim recites: 
setting the threshold value based at least on a level of power saving achievable by performing the computation using the subset of the set of 10operands, instead of using all of the set of operands is a mental process of “selecting a number compared to another number”.
Step 2A Prong 2: 
Regarding claim 19, the additional element of “processor configured to “does not integrate the judicial exception into a practical application.  This additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Step 2B: 
Regarding claim 19, the additional element of “processor configured to” does not amount to significantly more than the judicial exception in the claim.  The additional element of “processor configured to” is merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 

Step 2A Prong 1:
Regarding claim 10, this claim recites: 
 wherein the set of operands comprise weights or kernels of the node is a mental process of “recognition of a number in a set of numbers”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Step 2A Prong 1:
Regarding claim 20, this claim recites: 
 wherein the set of operands comprise weights or kernels of the node is a mental process of “recognition of a number in a set of numbers”.
Step 2A Prong 2: this claim does not include any additional elements.
Step 2B: this claim does not include any additional elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathy et.al (hereinafter Ganapathy), DyVEEP: Dynamic Variable Effort Deep Neural Network, arxiv.org, 2017, in view of Akhlaghi et. al. (hereinafter Akhlaghi) SnaPEA: Predictive Early Activation for Reducing Computation in Deep Convolutional Neural Networks, 2018. ACM/IEEE 45th Annual International Symposium on Computer Architecture (Note: This reference was cited in IDS by the applicant).
In regard to claim 1:
Ganapathy discloses:
comparing, by the at least one PE circuit, the dot-product value of the subset of the set of operands, to a threshold value (in at least [¶ Saturation Prediction and Early Termination (SPET), Page 3] “Saturation Prediction and Early Termination (SPET) operates at the neuron-level. It monitors the intermediate output of each neuron after processing a subset of its inputs (partial dot product between a subset of inputs and corresponding weights) and predicts the likelihood of the neuron eventually saturating after applying the activation function”, and in at least [ § 3.1, ¶ 2, Page 5] “                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            l
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            u
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                            : We set two thresholds on the partial sum value on each neuron”).
 determining, by the at least one PE circuit, whether to activate the node of the neural 10network, based at least on a result of the comparing (in at least[ § 3.1, ¶ 2, Page 5] “ At the time of prediction, as shown in Equation 1, if the partial sum is found to be smaller than                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            l
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                             or greater than                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            u
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                             , the partial computation is terminated early and the appropriated saturated activation function values is returned as the neuron’s output. If not, we continue to completely evaluate the partial sum value for the neuron”).



Ganapathy does not explicitly disclose:
However, Akhlaghi discloses:
A method comprising: performing, by at least one processing element (PE) circuit for a node of a neural network 5corresponding to a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot-product value of the subset of the set of operands ( in at least [§ V 3, page 667] “Figure 6 (b) depicts the microarchitecture of one PE in the SnaPEA architecture. Each PE comprises multiple compute lanes, a weight and index buffer, an input/output buffer, and multiple Predictive Activation Units. Each compute lane consists of one dedicated Multiply-and-Accumulate (MAC) unit and one Predictive Activation Unit (PAU)”, in at least [§ IV A, page 665] “In this approach, to select a proper set of operations, the software only requires to determine the number of groups. This means that the number of groups can be exploited as an indicator of a set of operations in the speculation parameters. Accordingly, we denote the speculation parameters of all kernels in all layers of a CNN as (                                
                                    T
                                    h
                                    ,
                                    N
                                
                            ), in which                                 
                                    T
                                    h
                                
                             is a list of threshold values and                                 
                                    N
                                
                             is a list of the number of groups for selecting the corresponding operations”, and in at least [§ IV B, page 665] “ The problem of finding the speculation parameters (i.e.,(                                
                                    T
                                    h
                                    ,
                                    N
                                
                            )) to maximize the computation reduction with an acceptable loss can be formulated as an optimization problem. In order to formulate the problem, we measure the computation reduction by subtracting the number of MAC operations that are performed by SnaPEA from the one performed by an unaltered CNN. However, since the number of MAC operations in the unaltered CNN is constant across various inputs, maximizing the computation reduction becomes equivalent to minimizing the number of MAC operations performed by SnaPEA. Accordingly, we define a function that calculates the number of MAC operations in SnaPEA as follows. Let                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                
                            be the result of a single convolution window obtained by kernel k in layer l with the speculation parameters                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            for the input image d. The number of MAC operations to compute                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                     
                                
                            can be calculated by the function                                 
                                    O
                                    p
                                
                             shown in (1). Let assume that the reordered weights are stored in a 1D array such that the                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            speculation weights are placed at the beginning of the array while the remaining positive weights followed by the remaining negative weights are placed at the end. The function in (1) returns                                
                                     
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             if the value of partial sum after performing                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             operations (i.e.,                                 
                                    
                                        
                                            P
                                            a
                                            r
                                            t
                                            i
                                            a
                                            l
                                            S
                                            u
                                            m
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    l
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            ) is less than the threshold value                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             . Otherwise, the number of operations is determined by checking the sign of the partial sum value obtained by performing operations with the negative weights (i.e.,                                 
                                    
                                        
                                            P
                                            a
                                            r
                                            t
                                            i
                                            a
                                            l
                                            s
                                            u
                                            m
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            ). If a negative partial sum is observed, the function returns the index of the corresponding negative weight in the array (i.e.,                                
                                     
                                    
                                        
                                            I
                                            d
                                            x
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            ). If none of the above cases occurs (last part in 1), the number of operations is set to the total number of weights in the kernel. Total number of weights of the kernel is                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            x                                    
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                                 x                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                     
                                     
                                    ,
                                     
                                    i
                                    n
                                     
                                
                            which                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            is the number of input channels of the layer                                 
                                    l
                                
                            , and                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            is the kernel width. 
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                           
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                            
                                
                                    ≤
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                    ,
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    I
                                    d
                                    x
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                             
                            >
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    s
                                    u
                                    m
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                            ≤
                            0
                            ,
                        
                    
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                    ,
                                    l
                                     
                                     
                                     
                                
                            
                        
                    x                            
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                         x                          
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                      otherwise			(1) ”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Ganapathy and Akhlaghi.  Ganapathy teaches comparing the dot product operations on a subset of operands to a threshold value and deciding to activate a node.  Akhlaghi teaches using a processing element performing multiple MAC operations corresponding to a dot product computation with a predicted optimum number of computations needed for early exit. One of ordinary skill would have motivation to combine Ganapathy and Akhlaghi to perform a dot-product computation for all the nodes using MAC operations for each node that can lead to computational optimization for a given prediction accuracy based on a predetermined threshold value further leading to early exit as a result of re-ordering the MAC operations ( Akhlaghi [§ Abstract, § VII Pruning Techniques]).
In regard to claim 11:
Ganapathy discloses:
comparing, by the at least one PE circuit, the dot-product value of the subset of the set of operands, to a threshold value (in at least [¶ Saturation Prediction and Early Termination (SPET), Page 3] “Saturation Prediction and Early Termination (SPET) operates at the neuron-level. It monitors the intermediate output of each neuron after processing a subset of its inputs (partial dot product between a subset of inputs and corresponding weights) and predicts the likelihood of the neuron eventually saturating after applying the activation function”, and in at least [ § 3.1, ¶ 2, Page 5] “                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            l
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            u
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                            : We set two thresholds on the partial sum value on each neuron”).
 determining, by the at least one PE circuit, whether to activate the node of the neural 10network, based at least on a result of the comparing (in at least[ § 3.1, ¶ 2, Page 5] “ At the time of prediction, as shown in Equation 1, if the partial sum is found to be smaller than                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            l
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                             or greater than                                 
                                    
                                        
                                            S
                                            P
                                            E
                                            C
                                            T
                                        
                                        
                                            u
                                            T
                                            h
                                            r
                                            e
                                            s
                                            h
                                        
                                    
                                
                             , the partial computation is terminated early and the appropriated saturated activation function values is returned as the neuron’s output. If not, we continue to completely evaluate the partial sum value for the neuron”).
Ganapathy does not explicitly disclose:
A device comprising: performing, by at least one processing element (PE) circuit for a node of a neural network 5corresponding to a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot-product value of the subset of the set of operands
However, Akhlaghi discloses:
A device comprising: performing, by at least one processing element (PE) circuit for a node of a neural network 5corresponding to a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot-product value of the subset of the set of operands(in at least  ([§ V ¶ 2, Page 667] “ Figure 6 (a) illustrates the high-level block diagram of the proposed accelerator architecture. The accelerator consists of a 2D array of identical Processing Engines (PEs). Each PE is equipped with an input and output buffer that communicates with the off-chip memory. The weights of kernels and the inputs—coming from an off-chip memory—are stored in the dedicated buffers within each PE. In the following, we explain each unit of the accelerator architecture in more details”, in at least ([§ V 3, Page 667] “Figure 6 (b) depicts the microarchitecture of one PE in the SnaPEA architecture. Each PE comprises multiple compute lanes, a weight and index buffer, an input/output buffer, and multiple Predictive Activation Units. Each compute lane consists of one dedicated Multiply-and-Accumulate (MAC) unit and one Predictive Activation Unit (PAU)”, in at least “[§ IV A, page 665] “In this approach, to select a proper set of operations, the software only requires to determine the number of groups. This means that the number of groups can be exploited as an indicator of a set of operations in the speculation parameters. Accordingly, we denote the speculation parameters of all kernels in all layers of a CNN as (Th,N), in which Th is a list of threshold values and N is a list of the number of groups for selecting the corresponding operations”, and in at least [§ IV B, page 665] “ The problem of finding the speculation parameters (i.e.,(                                
                                    T
                                    h
                                    ,
                                    N
                                
                            )) to maximize the computation reduction with an acceptable loss can be formulated as an optimization problem. In order to formulate the problem, we measure the computation reduction by subtracting the number of MAC operations that are performed by SnaPEA from the one performed by an unaltered CNN. However, since the number of MAC operations in the unaltered CNN is constant across various inputs, maximizing the computation reduction becomes equivalent to minimizing the number of MAC operations performed by SnaPEA. Accordingly, we define a function that calculates the number of MAC operations in SnaPEA as follows. Let                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                
                            be the result of a single convolution window obtained by kernel k in layer l with the speculation parameters                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            for the input image d. The number of MAC operations to compute                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                     
                                
                            can be calculated by the function                                 
                                    O
                                    p
                                
                             shown in (1). Let assume that the reordered weights are stored in a 1D array such that the                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            speculation weights are placed at the beginning of the array while the remaining positive weights followed by the remaining negative weights are placed at the end. The function in (1) returns                                
                                     
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             if the value of partial sum after performing                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             operations (i.e.,                                 
                                    
                                        
                                            P
                                            a
                                            r
                                            t
                                            i
                                            a
                                            l
                                            S
                                            u
                                            m
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    l
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            ) is less than the threshold value                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             . Otherwise, the number of operations is determined by checking the sign of the partial sum value obtained by performing operations with the negative weights (i.e.,                                 
                                    
                                        
                                            P
                                            a
                                            r
                                            t
                                            i
                                            a
                                            l
                                            s
                                            u
                                            m
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            ). If a negative partial sum is observed, the function returns the index of the corresponding negative weight in the array (i.e.,                                
                                     
                                    
                                        
                                            I
                                            d
                                            x
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            ). If none of the above cases occurs (last part in 1), the number of operations is set to the total number of weights in the kernel. Total number of weights of the kernel is                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            x                                    
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                                 x                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                     
                                     
                                    ,
                                     
                                    i
                                    n
                                     
                                
                            which                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            is the number of input channels of the layer                                 
                                    l
                                
                            , and                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            is the kernel width. 
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                           
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                            
                                
                                    ≤
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                    ,
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    I
                                    d
                                    x
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                             
                            >
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    s
                                    u
                                    m
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                            ≤
                            0
                            ,
                        
                    
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                    ,
                                    l
                                     
                                     
                                     
                                
                            
                        
                    x                            
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                         x                          
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                      otherwise			(1) ”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Ganapathy and Akhlaghi.  Ganapathy teaches comparing the dot product operations on a subset of operands to a threshold value and deciding to activate a node.  Akhlaghi teaches using a processing element performing multiple MAC operations corresponding to a dot product computation with a predicted optimum number of computations needed for early exit. One of ordinary skill would have motivation to combine Ganapathy and Akhlaghi to perform a dot-product computation for all the nodes using MAC operations for each node that can lead to computational optimization for a given prediction accuracy based on a predetermined threshold value further leading to early exit early exit as a result of re-ordering the MAC operations (Akhlaghi [§ Abstract, § VII Pruning Techniques]).
In regard to claim 2:
Akhlaghi discloses:
further comprising identifying, by the at least one PE circuit, the subset of the set of operands to perform the computation (in at least [§ II A, ¶ 2, Page 663] “Given this insight, in the exact mode, Sign-Based Weight Reordering pass reorders the weights of convolution kernels based on their sign such that the positive subset are followed by the negative subset. The reordering enables SnaPEA to first perform MAC with the positive subset and then cut the computation and apply activation function earlier in the case of observing a negative partial output during the computation with negative weights”)
In regard to claim 3:
Akhlaghi discloses:
further comprising selecting a number of operands that causes the partial dot-product value to be at least an amount lower than the threshold value, to be the subset of the set of operands [in at least [§ IV A, Page 665] “Accordingly, we denote the speculation parameters of all kernels in all layers of a CNN as (                                
                                    T
                                    h
                                    ,
                                    N
                                
                            ), in which                                 
                                    T
                                    h
                                
                             is a list of threshold values and                                 
                                    N
                                
                             is a list of the number of groups for selecting the corresponding operations”, and in at least [§ IV B, Page 665] “Accordingly, we define a function that calculates the number of MAC operations in SnaPEA as follows. Let                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                
                            be the result of a single convolution window obtained by kernel k in layer l with the speculation parameters                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            for the input image d. The number of MAC operations to compute                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                     
                                
                            can be calculated by the function Op shown in (1). operations is set to the total number of weights in the kernel. Total number of weights of the kernel is                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            x                                    
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                                 x                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                     
                                     
                                    ,
                                     
                                    i
                                    n
                                     
                                
                            which                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            is the number of input channels of the layer                                 
                                    l
                                
                            , and                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            is the kernel width. 
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                           
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                            
                                
                                    ≤
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                    ,
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    I
                                    d
                                    x
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                             
                            >
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    s
                                    u
                                    m
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                            ≤
                            0
                            ,
                        
                    
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                    ,
                                    l
                                     
                                     
                                     
                                
                            
                        
                    x                            
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                         x                          
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                      otherwise			(1)”).
In regard to claim 4:
Akhlaghi discloses:
further comprising selecting a number of operands that causes the 20partial dot-product value to be at least an amount higher than the threshold value, to be the subset of the set of operands (in at least [§ IV A, Page 665] “Accordingly, we denote the speculation parameters of all kernels in all layers of a CNN as (                                
                                    T
                                    h
                                    ,
                                    N
                                
                            ), in which                                 
                                    T
                                    h
                                
                             is a list of threshold values and                                 
                                    N
                                
                             is a list of the number of groups for selecting the corresponding operations”, and in at least [§ IV B, Page 665] “Accordingly, we define a function that calculates the number of MAC operations in SnaPEA as follows. Let                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                
                            be the result of a single convolution window obtained by kernel k in layer                                 
                                    l
                                
                             with the speculation parameters                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            for the input image d. The number of MAC operations to compute                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                     
                                
                            can be calculated by the function Op shown in (1). operations is set to the total number of weights in the kernel. Total number of weights of the kernel is                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            x                                    
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                                 x                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                     
                                     
                                    ,
                                     
                                    i
                                    n
                                     
                                
                            which                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            is the number of input channels of the layer                                 
                                    l
                                
                            , and                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            is the kernel width. 
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                           
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                            
                                
                                    ≤
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                    ,
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    I
                                    d
                                    x
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                             
                            >
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    s
                                    u
                                    m
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                            ≤
                            0
                            ,
                        
                    
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                    ,
                                    l
                                     
                                     
                                     
                                
                            
                        
                    x                            
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                         x                          
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                      otherwise			(1) ”).






In regard to claim 5:
Akhlaghi discloses:
further comprising re-arranging the set of operands to perform the computation” (in at least [§ II A, ¶ 2, Page 663] “Given this insight, in the exact mode, Sign-Based Weight Reordering pass reorders the weights of convolution kernels based on their sign such that the positive subset are followed by the negative subset. The reordering enables SnaPEA to first perform MAC with the positive subset and then cut the computation and apply activation function earlier in the case of observing a negative partial output during the computation with negative weights”)
In regard to claim 8:
Akhlaghi discloses:
 “further comprising setting, the threshold value based at least on a desired accuracy of the neural network’s output” (in at least [ § VII, Page 672, (2)] “we expose a knob that enables the user to gracefully navigate the trade-offs between the classification accuracy, performance, and energy efficiency”, and in at least [ § I 3, Page 663] “The threshold becomes a knob for controlling the accuracy-computation tradeoff”).
In regard to claim 10. 
Akhlaghi discloses:
wherein the set of operands comprise weights or kernels of the node (in at least [ § II, Page 663] “In the latter pass, the solution finds the thresholds for speculation while considering the acceptable loss in accuracy. In both cases, the task is to reorder weights of the convolution kernels, depending on the operating mode”).
In regard to claim 12:
Akhlaghi discloses:
further comprising identifying, by the at least one PE circuit, the subset of the set of operands to perform the computation (in at least [§ II A, ¶ 2, Page 663] “Given this insight, in the exact mode, Sign-Based Weight Reordering pass reorders the weights of convolution kernels based on their sign such that the positive subset are followed by the negative subset. The reordering enables SnaPEA to first perform MAC with the positive subset and then cut the computation and apply activation function earlier in the case of observing a negative partial output during the computation with negative weights”)
In regard to claim 13:
Akhlaghi discloses:
further comprising selecting a number of operands that causes the partial dot-product value to be at least an amount lower than the threshold value, to be the subset of the set of operands [in at least [§ IV A, Page 665] “Accordingly, we denote the speculation parameters of all kernels in all layers of a CNN as (                                
                                    T
                                    h
                                    ,
                                    N
                                
                            ), in which                                 
                                    T
                                    h
                                
                             is a list of threshold values and                                 
                                    N
                                
                             is a list of the number of groups for selecting the corresponding operations”, and in at least [§ IV B, Page 665] “Accordingly, we define a function that calculates the number of MAC operations in SnaPEA as follows. Let                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                
                            be the result of a single convolution window obtained by kernel k in layer l with the speculation parameters                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            for the input image d. The number of MAC operations to compute                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                     
                                
                            can be calculated by the function Op shown in (1). operations is set to the total number of weights in the kernel. Total number of weights of the kernel is                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            x                                    
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                                 x                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                     
                                     
                                    ,
                                     
                                    i
                                    n
                                     
                                
                            which                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            is the number of input channels of the layer                                 
                                    l
                                
                            , and                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            is the kernel width. 
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                           
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                            
                                
                                    ≤
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                    ,
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    I
                                    d
                                    x
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                             
                            >
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    s
                                    u
                                    m
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                            ≤
                            0
                            ,
                        
                    
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                    ,
                                    l
                                     
                                     
                                     
                                
                            
                        
                    x                            
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                         x                          
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                      otherwise			(1) ”).
In regard to claim 14:
Akhlaghi discloses:
further comprising selecting a number of operands that causes the 20partial dot-product value to be at least an amount higher than the threshold value, to be the subset of the set of operands (in at least [§ IV A, Page 665] “Accordingly, we denote the speculation parameters of all kernels in all layers of a CNN as (                                
                                    T
                                    h
                                    ,
                                    N
                                
                            ), in which                                 
                                    T
                                    h
                                
                             is a list of threshold values and                                 
                                    N
                                
                             is a list of the number of groups for selecting the corresponding operations”, and in at least [§ IV B, Page 665] “Accordingly, we define a function that calculates the number of MAC operations in SnaPEA as follows. Let                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                
                            be the result of a single convolution window obtained by kernel k in layer l with the speculation parameters                                 
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                
                            for the input image d. The number of MAC operations to compute                                 
                                    
                                        
                                            o
                                        
                                        
                                            l
                                            ,
                                            k
                                        
                                        
                                            d
                                        
                                    
                                     
                                
                            can be calculated by the function Op shown in (1). operations is set to the total number of weights in the kernel. Total number of weights of the kernel is                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            x                                    
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                                 x                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                     
                                     
                                     
                                    ,
                                     
                                    i
                                    n
                                     
                                
                            which                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            n
                                            ,
                                            l
                                             
                                             
                                             
                                        
                                    
                                
                            is the number of input channels of the layer                                 
                                    l
                                
                            , and                                  
                                    
                                        
                                            D
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            is the kernel width. 
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                           
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                            
                                
                                    ≤
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                    ,
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    I
                                    d
                                    x
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     if                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    S
                                    u
                                    m
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                                              
                             
                            >
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    P
                                    a
                                    r
                                    t
                                    i
                                    a
                                    l
                                    s
                                    u
                                    m
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            -
                                        
                                    
                                
                            
                            ≤
                            0
                            ,
                        
                    
Op(                         
                            
                                
                                    o
                                
                                
                                    l
                                    ,
                                    k
                                
                                
                                    d
                                
                            
                            ,
                             
                             
                            
                                
                                    T
                                    h
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                            ,
                            
                                
                                    N
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                             
                        
                      )=                          
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                    ,
                                    l
                                     
                                     
                                     
                                
                            
                        
                    x                            
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                         x                          
                            
                                
                                    D
                                
                                
                                    l
                                
                                
                                    k
                                
                            
                        
                      otherwise			(1) ”).
In regard to claim 15:
Akhlaghi discloses:
further comprising re-arranging the set of operands to perform the computation” (in at least [§ II A, ¶ 2, Page 663] “Given this insight, in the exact mode, Sign-Based Weight Reordering pass reorders the weights of convolution kernels based on their sign such that the positive subset are followed by the negative subset. The reordering enables SnaPEA to first perform MAC with the positive subset and then cut the computation and apply activation function earlier in the case of observing a negative partial output during the computation with negative weights”)
In regard to claim 18:
Akhlaghi discloses:
further comprising setting, the threshold value based at least on a desired accuracy of the neural network’s output” (in at least [ § VII,  Page 672, (2)] “we expose a knob that enables the user to gracefully navigate the trade-offs between the classification accuracy, performance, and energy efficiency”, and in at least [ § I 3,  Page 663] “The threshold becomes a knob for controlling the accuracy-computation tradeoff”).
In regard to claim 20. 
Akhlaghi discloses:
wherein the set of operands comprise weights or kernels of the node (in at least [ § II, Page 663] “In the latter pass, the solution finds the thresholds for speculation while considering the acceptable loss in accuracy. In both cases, the task is to reorder weights of the convolution kernels, depending on the operating mode”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathy et.al (hereinafter Ganapathy), DyVEEP: Dynamic Variable Effort Deep Neural Network, arxiv.org, 2017, in view of Akhlaghi et. al. (hereinafter Akhlaghi) SnaPEA: Predictive Early Activation for Reducing Computation in Deep Convolutional Neural Networks, 2018 ACM/IEEE 45th Annual International Symposium on Computer Architecture, view of Scott et al. (hereinafter Scott) US 20190266218 A1.
In regard to claim 6:
Ganapathy and Akhlaghi do not explicitly teaches:
re-arranging the set of operands by re- arranging a neural network graph of the neural network 
However, Scott discloses:
re-arranging the set of operands by re- arranging a neural network graph of the neural network (in at least [0006] “ One promising architecture for processing large data sets, performing complex computations, and other applications is based on reconfigurability”,  in at least [0057] “ In embodiments, the computations that can be performed on a cluster for coarse-grained reconfigurable processing can be represented by a data flow graph. Data flow processors, data flow processor elements, and the like are particularly well suited to processing the various nodes of data flow graphs. The data flow graphs can represent communications between and among agents, matrix computations, tensor manipulations, Boolean functions, and so on. Data flow processors can be applied to many applications where large amounts of data such as unstructured data are processed. Typical processing applications for unstructured data can include speech and image recognition, natural language processing, bioinformatics, customer relationship management, digital signal processing (DSP), graphics processing (GP), network routing, telemetry such as weather data, data warehousing, and so on. Data flow processors can be programmed using software and can be applied to highly advanced problems in computer science such as deep learning. Deep learning techniques can include an artificial neural network, a convolutional neural network, etc.”), in at least [0007] “The scheduling of the reconfigurable fabric can be changed based on a data flow graph”, and in at least 
[ 0059] “The data flow processors, including data flow processors arranged in quads, can be loaded with kernels. The kernels can be included in a data flow graph, for example. In order for the data flow processors to operate correctly, the quads can require reset and configuration modes”). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Ganapathy, Akhlaghi and Scott.  Ganapathy teaches comparing the dot product operations on a subset of operands to a threshold value and deciding to activate a node and rearranging a set of operands.  Akhlaghi teaches using a processing element a multiply-accumulate operation corresponding to a dot product computation with a predicted optimum number of computations needed for early exit.  Scott teaches a neural network graph as a dataflow graph that can be reconfigured (rearranged). One of ordinary skill would have motivation to combine Ganapathy, Akhlaghi and Scott as using a rearranged directed graph to train on a specific aspect of the task can help guide the graph towards its desired state. These approaches provide a fluid approach of using a reconfigurable fabric dictated by a dataflow graph to represent a variety of computer architectures using neural network that can perform computations more efficiently (Scott [0006]).


In regard to claim 16:
Ganapathy and Akhlaghi do not explicitly teaches:
re-arranging the set of operands by re- arranging a neural network graph of the neural network 
However, Scott discloses:
re-arranging the set of operands by re- arranging a neural network graph of the neural network (in at least [0006] “ One promising architecture for processing large data sets, performing complex computations, and other applications is based on reconfigurability”,  in at least [0057] “ In embodiments, the computations that can be performed on a cluster for coarse-grained reconfigurable processing can be represented by a data flow graph. Data flow processors, data flow processor elements, and the like are particularly well suited to processing the various nodes of data flow graphs. The data flow graphs can represent communications between and among agents, matrix computations, tensor manipulations, Boolean functions, and so on. Data flow processors can be applied to many applications where large amounts of data such as unstructured data are processed. Typical processing applications for unstructured data can include speech and image recognition, natural language processing, bioinformatics, customer relationship management, digital signal processing (DSP), graphics processing (GP), network routing, telemetry such as weather data, data warehousing, and so on. Data flow processors can be programmed using software and can be applied to highly advanced problems in computer science such as deep learning. Deep learning techniques can include an artificial neural network, a convolutional neural network, etc.”), in at least [0007] “The scheduling of the reconfigurable fabric can be changed based on a data flow graph”, and in at least 
[ 0059] “The data flow processors, including data flow processors arranged in quads, can be loaded with kernels. The kernels can be included in a data flow graph, for example. In order for the data flow processors to operate correctly, the quads can require reset and configuration modes”). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Ganapathy, Akhlaghi and Scott.  Ganapathy teaches comparing the dot product operations on a subset of operands to a threshold value and deciding to activate a node and rearranging a set of operands.  Akhlaghi teaches using a processing element a multiply-accumulate operation corresponding to a dot product computation with a predicted optimum number of computations needed for early exit.  Scott teaches a neural network graph as a dataflow graph that can be reconfigured (rearranged). One of ordinary skill would have motivation to combine Ganapathy, Akhlaghi and Scott as using a rearranged directed graph to train on a specific aspect of the task can help guide the graph towards its desired state. These approaches provide a fluid approach of using a reconfigurable fabric dictated by a dataflow graph to represent a variety of computer architectures using neural network that can perform computations more efficiently (Scott [0006]).

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathy et.al (hereinafter Ganapathy), DyVEEP: Dynamic Variable Effort Deep Neural Network, arxiv.org, 2017, in view of Akhlaghi et. al. (hereinafter Akhlaghi) SnaPEA: Predictive Early Activation for Reducing Computation in Deep Convolutional Neural Networks, 2018 ACM/IEEE 45th Annual International Symposium on Computer Architecture, view of Scott et al. (hereinafter Scott) US 20190266218 A1.
In regard to claim 7:
Ganapathy and Akhlaghi do not explicitly disclose:
further comprising re-arranging operands of at least some nodes or layers of a neural network graph of the neural network 
However, Scott discloses:
further comprising re-arranging operands of at least some nodes or layers of a neural network graph of the neural network (in at least [0006] “One promising architecture for processing large data sets, performing complex computations, and other applications is based on reconfigurability”, in at least [0031] “The results of the machine learning can include layers and weights within a neural network, where the neural network can control the partial matrix multiplications, matrix multiplications, and the like. In embodiments, the neural network can include a convolutional neural network, a deep neural network, and so on”, in at least [0057] “ In embodiments, the computations that can be performed on a cluster for coarse-grained reconfigurable processing can be represented by a data flow graph. Data flow processors, data flow processor elements, and the like are particularly well suited to processing the various nodes of data flow graphs. The data flow graphs can represent communications between and among agents, matrix computations, tensor manipulations, Boolean functions, and so on. Data flow processors can be applied to many applications where large amounts of data such as unstructured data are processed. Typical processing applications for unstructured data can include speech and image recognition, natural language processing, bioinformatics, customer relationship management, digital signal processing (DSP), graphics processing (GP), network routing, telemetry such as weather data, data warehousing, and so on. Data flow processors can be programmed using software and can be applied to highly advanced problems in computer science such as deep learning. Deep learning techniques can include an artificial neural network, a convolutional neural network, etc.”, and in at least [ 0059] “The data flow processors, including data flow processors arranged in quads, can be loaded with kernels. The kernels can be included in a data flow graph, for example. In order for the data flow processors to operate correctly, the quads can require reset and configuration modes”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Ganapathy, Akhlaghi and Scott.  Ganapathy teaches comparing the dot product operations on a subset of operands to a threshold value and deciding to activate a node and rearranging a set of operands.  Akhlaghi teaches using a processing element a multiply-accumulate operation corresponding to a dot product computation with a predicted optimum number of computations needed for early exit.  Scott teaches a neural network graph as a dataflow graph that can be reconfigured (rearranged). One of ordinary skill would have motivation to combine Ganapathy, Akhlaghi and Scott as using a rearranged directed graph to train on a specific aspect of the task can help guide the graph towards its desired state. These approaches provide a fluid approach of using a reconfigurable fabric dictated by a dataflow graph to represent a variety of computer architectures using neural network that can perform computations more efficiently (Scott [0006]).
In regard to claim 9:
Akhlaghi discloses:
setting the threshold value based at least on a level of power saving achievable by performing the computation using the subset of the set of 10operands, instead of using all of the set of operands (in at least [Abstract, Page 662] “In the predictive mode, which trades the classification accuracy for larger savings, SnaPEA speculatively cuts the computation short even earlier than the exact mode. To control the accuracy, we develop a multi-variable optimization algorithm that thresholds the degree of speculation. As such, the proposed algorithm exposes a knob to gracefully navigate the trade-offs between the classification accuracy and computation reduction. Compared to a state-of-the-art CNN accelerator, SnaPEA in the exact mode, yields, on average, 28% speedup and 16% energy reduction in various modern CNNs without affecting their classification accuracy. With 3% loss in classification accuracy, on average, 67.8% of the convolutional layers can operate in the predictive mode. The average speedup and energy saving of these layers are 2.02× and 1.89×, respectively. The benefits grow to a maximum of 3.59× speedup and 3.14× energy reduction”, and in at least ([§ I 3, Page 663] “The threshold becomes a knob for controlling the accuracy-computation tradeoff”).
In regard to claim 17:
Ganapathy and Akhlaghi do not explicitly disclose:
further comprising re-arranging operands of at least some nodes or layers of a neural network graph of the neural network 
However, Scott discloses:
further comprising re-arranging operands of at least some nodes or layers of a neural network graph of the neural network (in at least [0006] “One promising architecture for processing large data sets, performing complex computations, and other applications is based on reconfigurability”, in at least [0031] “The results of the machine learning can include layers and weights within a neural network, where the neural network can control the partial matrix multiplications, matrix multiplications, and the like. In embodiments, the neural network can include a convolutional neural network, a deep neural network, and so on”, in at least [0057] “ In embodiments, the computations that can be performed on a cluster for coarse-grained reconfigurable processing can be represented by a data flow graph. Data flow processors, data flow processor elements, and the like are particularly well suited to processing the various nodes of data flow graphs. The data flow graphs can represent communications between and among agents, matrix computations, tensor manipulations, Boolean functions, and so on. Data flow processors can be applied to many applications where large amounts of data such as unstructured data are processed. Typical processing applications for unstructured data can include speech and image recognition, natural language processing, bioinformatics, customer relationship management, digital signal processing (DSP), graphics processing (GP), network routing, telemetry such as weather data, data warehousing, and so on. Data flow processors can be programmed using software and can be applied to highly advanced problems in computer science such as deep learning. Deep learning techniques can include an artificial neural network, a convolutional neural network, etc.”), and in at least [ 0059] “The data flow processors, including data flow processors arranged in quads, can be loaded with kernels. The kernels can be included in a data flow graph, for example. In order for the data flow processors to operate correctly, the quads can require reset and configuration modes”). 

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Ganapathy, Akhlaghi and Scott.  Ganapathy teaches comparing the dot product operations on a subset of operands to a threshold value and deciding to activate a node and rearranging a set of operands.  Akhlaghi teaches using a processing element a multiply-accumulate operation corresponding to a dot product computation with a predicted optimum number of computations needed for early exit.  Scott teaches a neural network graph as a dataflow graph that can be reconfigured (rearranged). One of ordinary skill would have motivation to combine Ganapathy, Akhlaghi and Scott as using a rearranged directed graph to train on a specific aspect of the task can help guide the graph towards its desired state. These approaches provide a fluid approach of using a reconfigurable fabric dictated by a dataflow graph to represent a variety of computer architectures using neural network that can perform computations more efficiently (Scott [0006]).
In regard to claim 19:
Akhlaghi discloses:
setting the threshold value based at least on a level of power saving achievable by performing the computation using the subset of the set of 10operands, instead of using all of the set of operands (in at least [Abstract, Page 662] “In the predictive mode, which trades the classification accuracy for larger savings, SnaPEA speculatively cuts the computation short even earlier than the exact mode. To control the accuracy, we develop a multi-variable optimization algorithm that thresholds the degree of speculation. As such, the proposed algorithm exposes a knob to gracefully navigate the trade-offs between the classification accuracy and computation reduction. Compared to a state-of-the-art CNN accelerator, SnaPEA in the exact mode, yields, on average, 28% speedup and 16% energy reduction in various modern CNNs without affecting their classification accuracy. With 3% loss in classification accuracy, on average, 67.8% of the convolutional layers can operate in the predictive mode. The average speedup and energy saving of these layers are 2.02× and 1.89×, respectively. The benefits grow to a maximum of 3.59× speedup and 3.14× energy reduction”, and in at least ([§ I 3, Page 663] “The threshold becomes a knob for controlling the accuracy-computation tradeoff”).





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIRUMALE KRISHNASWAMY RAMESH whose telephone number is (571)272-4605. The examiner can normally be reached by phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on phone (571-272-3768). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIRUMALE K RAMESH/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121